DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                   KENNETH ARTHUR HALL, JR.,
                           Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D19-791

                              [June 27, 2019]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; Robert E. Belanger,
Judge; L.T. Case No. 56-2006-CF-005213 A.

  Kenneth Arthur Hall, Jr., Crawfordville, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

TAYLOR, DAMOORGIAN and CIKLIN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.